Citation Nr: 1635302	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-25 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis C, for accrued benefits purposes.

2.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbosacral spine, for accrued benefits purposes.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), for accrued benefits purposes.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  He died in July 2006.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to accrued benefits.

In April 2014, the appellant's representative provided the appellant and the Agency of Original Jurisdiction (AOJ) with a notice of withdrawal of services.  The appellant has taken no action to appoint another representative and proceeds unrepresented in pursuing her claims.

In May 2016, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been
associated with the electronic claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
VA will notify the appellant if further action is required on her part.



FINDINGS OF FACT

1.  Evidence of record at the time of the Veteran's death did not establish that hepatitis C originated in service or was otherwise casually related to any incident in service.

2.  During the appeal period, the Veteran's service-connected degenerative disc disease of the lumbosacral spine was not manifested by evidence of unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or by intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks.

3.  Resolving any doubt in the Veteran's favor, his service-connected degenerative disc disease of the lumbosacral spine has been productive of right lower extremity neuropathy that results in disability analogous to mild, incomplete paralysis of the sciatic nerve during the appeal period.

4.  Resolving any doubt in the Veteran's favor, his service-connected degenerative disc disease of the lumbosacral spine has been productive of left lower extremity neuropathy that results in disability analogous to mild, incomplete paralysis of the sciatic nerve during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.1000 (2015).

2.  The criteria for an evaluation in excess of 40 percent for degenerative disc disease of the lumbosacral spine, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.1000, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2015).

3.  The criteria for the assignment of a separate rating of 10 percent, but no higher, for right lower extremity neuropathy, associated with the Veteran's service-connected degenerative disc disease of the lumbosacral spine, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.1000, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for the assignment of a separate rating of 10 percent, but no higher, for left lower extremity neuropathy, associated with the Veteran's service-connected degenerative disc disease of the lumbosacral spine, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.1000, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's accrued benefits claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters that were sent to the Veteran during his lifetime in November 2005, January 2006, and March 2006 satisfied the duty to notify provisions with respect to his service connection and increased rating claims, and notified him of the regulations pertinent to the establishment of an effective date and disability rating.  

In addition, a VA letter that was sent to the appellant in September 2006 satisfied the duty to notify provisions with respect to her accrued benefits claims.

The duty to assist the appellant has been satisfied in this case.  Claims for accrued benefits must be adjudicated based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  38 U.S.C.A. § 5121(a) (West 2014).  Here, prior to the Veteran's death, VA had obtained service treatment records, VA treatment records, records from the Social Security Administration (SSA), and all private treatment records identified by the Veteran during this lifetime.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was afforded VA examinations in November 2004 and June 2006.  The Board has determined that the examinations were thorough and adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, each VA examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of Veteran's service-connected lumbosacral spine disability as well as his employability during the appeal period.  Id.

VA has also afforded the appellant the opportunity to present testimony, written statements, and evidence.  As mentioned above, the appellant testified at a May 2016 Board video conference hearing before the undersigned VLJ.  During the hearing, the VLJ identified the issues on appeal, and solicited information as to the potential existence of any outstanding relevant evidence.  The appellant has neither asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015), consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), and that any error in notice provided during the appellant's hearing constitutes harmless error.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Accrued Benefits Claims

Accrued benefits are periodic monetary benefits, other than insurance and servicemen's indemnity, to which an individual was entitled at death under existing ratings or decisions and under laws administered by VA, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  "[A] pending claim" is defined as "an application, formal or informal, which has not been finally adjudicated."  38 C.F.R. § 3.160(c) (2015).

The statute concerning accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008). The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  In this case, as the Veteran died in July 2006, such provisions are not applicable.

Generally, claims for accrued benefits must be adjudicated based on evidence that was physically present or constructively present in the Veteran's claims folder when he died.  38 U.S.C.A. § 5121(a) (West 2015); see also Hyatt v. Shinseki, 566 F.3d 1364 (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Specifically, in a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA treatment records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Historically, the Veteran filed claims for entitlement to service connection for hepatitis C, entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbosacral spine, and entitlement to a TDIU in October 2005.    

The Veteran died in July 2006.  The appellant filed an application for Dependency and Indemity Compensation (DIC) benefits, including timely claims for accrued benefits, in August 2006.  As the Veteran's service connection, increased rating, and TDIU claims were pending at the time of his death, adjudication of those claims is now appropriate, including the TDIU claim for remand below.

Hepatitis C

In written statements of record and during the May 2016 Board video conference hearing, the appellant has asserted that the Veteran contracted hepatitis C from inoculations with air guns received during service.

In written statements of record, the Veteran asserted that he had jet gun inoculations, dental work, and stitches at Fort Leonard Wood during service.  VA treatment notes dated from 2001 to 2004 reflect reports of intravenous (IV) drug use for a short period of time 30 years before and receipt of a homemade tattoo by a friend.  Private treatment records dated in October 2005 show reports of IV drug use with heroin in 1970.  In a March 2006 statement, the Veteran further clarified his risk factors for hepatitis C, noting that he used IV drugs twice in 1972 without sharing needles.  He indicated that he got a homemade tattoo in 1971 from a friend but did see the needle sterilized.  He reported having surgery and stitches after a car accident in 1973.  It was also asserted that he had two dental extractions, mass inoculations from an air gun, and received stitches on his nose during service.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

For claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the Veteran's own willful misconduct or the result of the Veteran' s abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2015).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2015).  However, the Veteran only reported a few incidents of drug use after active service.  Accordingly, the provisions of 38 C.F.R. § 3.301 will not be discussed in this case, which is to the Veteran's benefit. 

In regard to service connection claims pertaining to hepatitis C in particular, VA issued a training letter, dated April 17, 2001.  Among other things, the training letter set forth a list of recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection for hepatitis C.  According to the letter, the medical recognized risk factors are:  transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.  VBA Training Letter 01-02 (Apr. 17, 2001). 

A VA Fast Letter, which addressed claims for service connection for hepatitis C indicated key points including the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  See VBA Fast Letter 04-13 (June 29, 2004).  Another key point noted was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  Id.  The Fast Letter indicated that the large majority of hepatitis C infections could be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and IV drug use.  Id.  

In addition, VBA Fast Letter 04-13 states:

Population studies suggest hepatitis C can be sexually transmitted.  However, the chance for sexual transmission of [hepatitis C] is well below comparable rates for HIV/AIDS or hepatitis B infection. . . . The hepatitis B virus is heartier and more readily transmitted than [hepatitis C].  While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an air gun transmission.  The source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications.

The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible. . . .

See VBA Fast Letter 04-13 (June 29, 2004).

Based on a cumulative review of the evidence of record at the time of the Veteran's death, the Board concludes that service connection is not warranted for hepatitis C.  Service treatment records are absent for any objective evidence of diagnosis or symptoms of hepatitis C.  While the Veteran was shown to have stitches and dental work during active service, records did not show he had any contact with blood and blood products.  Hepatitis C was initially demonstrated several years after his discharge from service in 1970.  

Post-service VA, private, and SSA treatment records first showed findings of hepatitis C several years after the Veteran's separation from active service in 1970.  VA and private treatment records dated from 1995 to 2006 showed findings of hepatitis C, ascites, encephalopathy, end stage liver disease, and cirrhosis.  The Veteran underwent a liver transplant in October 2005.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Evidence of record at the time of the Veteran's death also does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's diagnosed hepatitis C and his active military service.

The Veteran submitted internet research materials regarding hepatitis C, including non-drug related transmission of hepatitis C, military application of jet injection in relationship to the transmission of blood borne viruses, and detection of hepatitis C virus in hemostatic gauze used for dentistry.  The Veteran also appears to have submitted copies of Board decisions granting entitlement to service connection for hepatitis C for other veterans and containing conclusions that hepatitis C resulted from jet gun inoculations during service.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (finding that medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, the internet research materials as well as Board decisions for other veterans associated with the file are of very little probative value, as they were general in nature, did not specifically relate to the facts and circumstances surrounding this particular case, and were not accompanied by the opinion of any medical expert.

The only evidence of record which relates the Veteran's hepatitis C to his active military service is his own statements and the statements of the appellant.  To the extent that the appellant asserts that the Veteran's hepatitis C was related to events or risk factors during his active service, the Board finds that the etiology of the Veteran's hepatitis C is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis of hepatitis C, and/or the etiology thereof, cannot be made by the Veteran or the appellant as a lay person based on mere personal observation that is, perceived by visual observation or by any other of the senses.  As neither the Veteran nor the appellant has demonstrated that he or she had/has expertise in medical matters, he or she is not competent to render a medical etiology of hepatitis C in this case.

Based on the foregoing discussion, the Board finds that entitlement to service connection for hepatitis C for accrued benefits purposes is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Degenerative Disc Disease of the Lumbosacral Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.

During the appeal period, the Veteran's service-connected degenerative disc disease, was evaluated as 40 percent disabling, effective September 28, 2004, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015) for degenerative arthritis of the spine.  To give the Veteran every consideration in connection with the matter on appeal, the Board will also consider all other potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating the Veteran's lumbosacral disability during this time period.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538   (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629   (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

Degenerative arthritis of the spine is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  However, the Board further notes that intervertebral disc syndrome is evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Under the General Rating Formula, degenerative disc disease of the thoracolumbar spine is evaluated, with or without symptoms such as pain, to include whether it radiates, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243, General Rating Formula.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2); see also 38 C.F.R. § 4.71, Plate V (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) provides that for the purposes of evaluations under Diagnostic Code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the general rating formula for diseases and injuries of the spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  The Board further recognizes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

Based on the evidence of record, a rating in excess of 40 percent is not warranted for the Veteran's degenerative disc disease of the thoracolumbar spine pursuant to Diagnostic Codes 5242 or 5243.  38 C.F.R. § 4.71a, General Rating Formula.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  At no point during the pendency of this claim does the evidence of record demonstrate evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  As such, the Board finds that a rating in excess of 40 percent for the Veteran's service-connected degenerative disc disease is not warranted under the General Rating Formula.  Id.

The Board has also determined that the assignment of a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as treatment records and the November 2004 and June 2006 VA examination reports did not document intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks at any point during the appeal period.  During the May 2016 Board hearing, the appellant further acknowledged that the Veteran had not been prescribed bed rest as treatment for his service-connected lumbosacral spine disability. 

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of functional loss of the thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Indeed, as noted, even with complaints by the Veteran and the appellant of constant pain and functional limitation, including sleep disturbance, impairment with activities of daily living, and frequency of changing of positions, the Veteran has not demonstrated unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  The evidence reflects that the assigned 40 percent rating properly compensated him for the extent of functional loss resulting from symptoms like painful motion, tenderness, and stiffness.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the medical findings do not show that painful motion or limitation of motion on repetitive use or during flare-ups results in functional loss warranting the assignment of any increased evaluation during the appeal period.

As noted above, bilateral lower extremity neurologic abnormalities associated with the Veteran's thoracolumbar spine disability can be rated separately.  Under Diagnostic Code 8520, a 10 percent disability rating is warranted for mild, incomplete paralysis of the nerve and a 20 percent disability rating is warranted for moderate, incomplete paralysis of the nerve.  A 40 percent disability rating is warranted for moderately severe, incomplete paralysis of the nerve and a 60 percent disability rating is warranted for severe, incomplete paralysis of the nerve with marked muscular atrophy.  An 80 percent disability rating is assigned for complete paralysis of the sciatic nerve with foot dangles and drops, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

In the November 2004 VA examination report, the examiner indicated that the Veteran did not have any focal neurologic deficit to the lower extremities suggesting nerve root compression at that time.  However, VA and private treatment records dated as early as 2001 showed findings of radiculopathy and complaints of radiating leg pain and numbness with a prescription for Gabapentin.  VA treatment records dated in July and November 2005 revealed continued complaints of constant bilateral leg pain that worsened with activity.  

While a January 2006 VA MRI of the lumbar spine listed an impression of normal, several prior imaging reports clearly showed multilevel degenerative disc disease of the lumbar spine.  For instance, a December 2003 VA MRI of the lumbar spine revealed mild to moderate degenerative disc disease at multiple levels and small broad based central disc herniation at L4-L5 and L5-Sl without direct neural compression.  In a January 2006 VA neurology consult, the examiner noted the Veteran may have arthralgias related to hepatitis.  Thereafter, the Veteran was noted to have persistently severe back pain, probable facet joint syndrome, and pain referred down to the left post thigh in April 2006.  At that time, the examiner ordered an electromyography (EMG) of the paravertebral muscles and left leg to determine if the Veteran had radiculopathy.  Instead, in May 2006, VA nerve conduction velocity studies were conducted, revealing electrophysiological evidence consistent with peripheral motor polyneuropathy with mainly demyelinating features affecting both feet and legs.  The examiner recommended a lab investigation into the causes of neuropathy.  The Veteran passed away before any additional testing was scheduled.

In a June 2006 VA examination report, the Veteran complained of constant back pain with frequent radiation into the left lower extremity.  On physical examination, the examiner noted that the Veteran's deep tendon reflexes were 1/4 in the knees and the ankles with reinforcement.  The Veteran was also noted to have normal light touch sensation in the lower extremities and no distal motor weakness present.

Given the probative clinical findings, the Board resolves reasonable doubt in favor of the Veteran and finds that his lumbosacral spine disability was productive of objective neurological manifestations in the right and left lower extremities.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Based on the cumulative evidence of record, including sensory, reflex, and motor examination findings, the Board finds that the Veteran's neurological manifestations are more comparable to a mild severity.  Therefore, separate 10 percent ratings, but no higher, for right and left lower extremity neuropathy are granted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran and the appellant submitted multiple written statements and the appellant testified during her May 2016 Board video conference hearing discussing the severity of his service-connected lumbosacral disability.  In this case, statements made by the Veteran and the appellant are competent evidence to report his lumbosacral and bilateral lower extremity symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, the June 2006 VA examiner considered the Veteran's statements as to his symptoms when making findings.  However, the evidence of record does not indicate that the assignment of any additional increased or separate evaluations are warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating spine disorders.  Thus, evidence of increased lumbosacral or bilateral lower extremity symptomatology has not been established, either through medical or lay evidence, during the appeal period.

In this case, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected lumbosacral or bilateral lower extremity disabilities varied to such an extent that a rating greater or less than the ratings currently assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of evaluations in excess of 40 percent for degenerative disc disease of the lumbosacral spine, in excess of 10 percent for right lower extremity neuropathy, and in excess of 10 percent for left lower extremity neuropathy, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b) (2015); see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability pictures in this case are not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected thoracolumbar disability is evaluated under the rating criteria for degenerative arthritis and intervertebral disc syndrome pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.  The Veteran's service-connected bilateral lower extremity disabilities are evaluated under the rating criteria for paralysis of sciatic nerve pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The aforementioned rating criteria is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's thoracolumbar and bilateral lower extremity disabilities.  The rating assigned for the Veteran's back disability is warranted for limitation of thoracolumbar motion, and increase is available under Diagnostic Codes 5235 - 5243 if further other manifestations of the thoracolumbar disability were shown.  The ratings assigned for the Veteran's right and left lower extremity disabilities are warranted for mild, incomplete paralysis of the sciatic nerve, and increase is available under Diagnostic Code 8520 if further paralysis or other manifestations of the right and lower extremity disabilities were shown.

These diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's thoracolumbar and bilateral lower extremity disabilities.  The Veteran's degenerative disc disease of the lumbosacral spine is manifested by pain, functional limitation, and limitation of motion.  The Veteran's right and left lower extremity neuropathy is manifested by radiating pain down the extremities and numbness.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 40 percent disability rating assigned for the thoracolumbar spine, a 10 percent disability rating assigned for the right lower extremity, and a 10 percent assigned for the left lower extremity.  The criteria for those assigned ratings reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that schedular evaluations are adequate and that referral of the Veteran's thoracolumbar spine and/or bilateral lower extremity claims for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243; 38 C.F.R. § 4.124a, Diagnostic Code 8520; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.


ORDER

Entitlement to service connection for hepatitis C, for accrued benefits purposes, is denied.

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbosacral spine, for accrued benefits purposes, is denied.

Entitlement to a separate 10 percent rating for right lower extremity neuropathy, associated with the Veteran's service-connected degenerative disc disease of the lumbosacral spine, for accrued benefits purposes, is granted subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a separate 10 percent rating for left lower extremity neuropathy, associated with the Veteran's service-connected degenerative disc disease of the lumbosacral spine, for accrued benefits purposes, is granted subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

Generally, VA will award entitlement to TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In the Board decision above, additional separate service connection was granted for left and right lower extremity neuropathy, associated with the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  The RO must be afforded the opportunity to adjudicate the TDIU issue with consideration of the additionally service-connected disabilities prior to appellate consideration of the issue.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to a TDIU with consideration of the additional separate service-connected left and right lower extremity neuropathy.  If the benefit sought is not granted, the appellant should be issued a supplemental statement of the case, and afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


